Citation Nr: 1222397	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-15 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a cold weather injury to the bilateral hands.  

2.  Entitlement to service connection for residuals of a cold weather injury to the bilateral feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from March 1948 to January 1950, August 1950 to October 1952, and from February 1957 to February 1960.  He is in receipt of the Combat Infantry Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the claims.  The RO in Seattle, Washington, currently has jurisdiction of the claims.  

The Veteran perfected an appeal of the initial 10 percent rating assigned to his service-connected posttraumatic stress disorder (PTSD).  Prior to certification of that issue to the Board, he withdrew his appeal.  See February 2012 VA Form 21-4138.  Therefore, that issue is no longer before the Board.  

The Veteran requested a Board hearing on his March 2010 VA Form 9, but subsequently withdrew that request and indicated that he wanted his claims folder forwarded to the Board.  See April 2012 VA Form 21-0820; 38 C.F.R. § 20.704 (e) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the claims.  

The Veteran underwent a VA cold injury protocol examination in April 2009.  The Veteran's representative contends that the examiner did not investigate the full range of potential cold injury residuals and that the examiner did not report any neurological findings or perform a neurological examination and gave no history of numbness of the fingers and toes.  The Board agrees with these assertions.  It has reviewed a cold injury protocol examination worksheet provided by the Veterans Benefits Administration (VBA) and finds that it comprises a more comprehensive evaluation, to include neurological and vascular examination, for example, than was performed in April 2009.  The claim must be remanded for a more comprehensive VA examination.  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Obtain the Veteran's treatment records from the Portland VAMC, dated since March 2010.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any current residuals of cold weather injury to his bilateral hands and/or feet.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies must be performed.  

The examiner is to state whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current disability of the bilateral hands and/or feet is related to the Veteran's military service, or is otherwise consistent with his report of a cold weather injury to his hands and feet during his active duty in Korea.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

